Main, J.,
dissents and votes to affirm in a memorandum. Main, J. (dissenting). In my view, there is substantial evidence to support the Board’s determination. Although, as the majority properly states, it is Securities’ clients and not Securities itself which control the workday activities and routine of the consultants, such a finding is not inconsistent with a concomitant finding that an employment relationship exists. Here, it *506is Securities which selects an individual from its list of consultants and sends him to one of its clients for an interview. Once the consultant’s duties for the client are completed, the consultant must submit a time sheet to Securities after such time sheet has been verified by the client. The actual amount paid to such consultant is based upon an hourly rate which has been determined by an agreement between the consultant and Securities, not Securities’ client. Finally, payments from the client for the consultant’s services are forwarded not to the consultant, but to Securities.
To my mind, the foregoing facts constitute the "substantial evidence of control over important aspects of the services performed other than results or means” (Matter of Concourse Ophthalmology Assoc. [Roberts], 60 NY2d 734, 736 [emphasis supplied]) of which the majority speaks. Indeed, the facts of this case are not materially different from those presented in Matter of Gentile Nursing Servs. (Roberts) (106 AD2d 763, revd on dissenting opn below 65 NY2d 622), wherein it was noted by the dissent in this court that the facts of that case demonstrated "active employer direction and control of client contact, of the employee’s wages, and of the billing and collection from clients * * * symptomatic of an employer-employee relationship” (id., p 765 [Yesawich, Jr., J., dissenting]). On such authority, I would affirm the Board’s decision.